In an action, inter alia, to reform a deed, the plaintiff Green Point Savings Bank appeals from stated portions of an order of the *305Supreme Court, Suffolk County (Doyle, J.), entered July 19, 1991 which, inter alia, granted the motion of the defendant Lawyers Title Insurance Company for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Although the trial court properly dismissed the complaint against the defendant Lawyers Title Insurance Corporation for failure to state a cause of action, we further note that the causes of action against the Lawyers Title Insurance Corporation, which are based on negligence, fraud, and mistake, were in any event barred by the applicable Statutes of Limitations (see, CPLR 213 [6], [8]; 214 [6]; see also, Matter of Allen [First Wallstreet Settlement Corp.], 130 AD2d 824; Nichols v Regent Props., 49 AD2d 847; Metcalf v Metcalf, 196 Misc 842, affd 276 App Div 1068; cf., Northerly Corp. v Hermett Realty Corp., 15 AD2d 888; Hart v Blabey, 287 NY 257). Bracken, J. P., Sullivan, Lawrence and Joy, JJ., concur.